,,...
  41111 KILPATRICK                                                                             USDC SDNY
�, TOWNSEND                                                                                    DOCUMENT
     ATTORNEYS AT LAW
                                                                                               ELECTRONICALLY FILED
                                                                                               DOC #:
                                                                                               DATE FILED: 3/3/2020

                                                                              MEMORANDUM ENDORSED

    March 2, 2020

    BYECF

    Honorable Gregory H. Woods
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl Street
    New York, NY 10007-1312

              Re:       Noxell Corporation v. Next Step Group Inc. et al, Case 1:19-cv-11460-GHW
                        Request for Adjournment of Initial Case Management Conference

    Dear Judge Woods:

            We represent Plaintiff Noxell Corporation in the above-referenced action. I am writing to
    request an adjournment of the case management conference currently scheduled for March 18,
    2020 at 04:00 PM [ECF Doc. No. 18] for sixty (60) days to allow the parties to continue
    productive settlement discussions and to allow issue to be joined prior to the conference. Robert
    Rosen, Esq., counsel for defendants Next Step Group, Inc. ("Next Step"), GMA Accessories,
    Inc., d/b/a Cover Girl Active and Capelli New York, Saramax Apparel Group, Inc., Harmon
    Group, LLC, and Earthbound LLC ("Earthbound"), joins in this request. To date, the sole
    remaining named defendant Renaissance Jewelry New York, Inc. d/b/a Verigold Jewelry
    ("Renaissance") has not responded to my communications concerning this case.

          No prior request for this relief has been made, and a Civil Case Management Plan and
    Scheduling Order has not yet been entered in this case.

            The background for the request is as follows. This is a trademark infringement and unfair
    competition action involving the COVER GIRL, COVERGIRL and CG marks (the
    "COVERGIRL Marks") that identify Plaintiffs COVERGIRL beauty brand. Plaintiff alleges
    that Next Step, aided by its licensing agent defendant Earthbound, is offering and entering into
    license agreements for the COVER GIRL mark for apparel, fashion accessories, fitness
    equipment, jewelry and other products, and that they and their licensees (including the other
    named Defendants) are sowing consumer confusion and taking a free ride on the reputation and
    goodwill of Plaintiffs famous COVERGIRL Marks. Next Step contends that it owns the
    COVER GIRL trademark with respect to certain categories of goods including apparel, fashion
    accessories and jewelry.




            ANCHORAGE ATLANTA AUGUSTA BEIJING CHARLOTTE DALLAS DENVER HOUSTON LOS ANGELES NEW YORK RALEIGH SAN DIEGO

               SAN FRANCISCO SEATTLE SHANGHAI SILICON VALLEY STOCKHOLM TOKYO WALNUT CREEK WASHINGTON WINSTON-SALEM
Honorable Gregory H. Woods
March 2, 2020
Page 2

         On December 13, 2019, with a follow up on January 13, 2020,1 sent each of the
defendants a courtesy copy of the complaint in an effort to explore whether the parties could
resolve this dispute amicably. Martin Schiffmiller, a lawyer representing Defendant Next Step in
related proceedings before the Trademark Trial and Appeal Board of the U.S. Patent and
Trademark Office responded to that letter, expressing interest in doing so, but advised me that
Next Step was in the process of coordinating with other defendants and retaining litigation
counsel. On January 15, Mr. Schiffmiller introduced me telephonically to Robert Rosen, the
litigation counsel Next Step was in the process of retaining. I sought clarification as to when Mr.
Rosen expected to be retained, and which of the other defendants he would represent, but he did
not know for certain at that time. Mr. Rosen confirmed on February 26 that he now represents
all of the named defendants except for Renaissance.

       Since January 15,1 have corresponded and participated in several telephone calls with
Messrs. Schiffmiller and Rosen exploring possible settlement. These calls have been productive,
and we would like to give our clients the opportunity to participate in a settlement meeting in
early March to explore a business resolution of this dispute.

        Further, issue has not been joined in this case because we have not yet served all of the
Defendants with the summons and complaint, although it is our intent to do so by March 12,
2020. In the course of our several telephone calls, Mr. Rosen advised me that he would accept
service on behalf of his clients prior to the March 12, 2020 deadline pursuant to Fed.R.Civ.P.
Rule 4(d). I agreed to this proposal provided that the parties continued to be engaged in
meaningful settlement negotiations. Mr. Rosen also agreed to provide me with the names of
Next Step’s current licensees so, if necessary, I can file and serve an amended complaint
promptly.

         In order to permit the parties to continue productive settlement discussions, to enable
Plaintiff to serve an amended complaint, if necessary, and to give Defendants an opportunity to
respond to the complaint before the conference, we respectfully request that the Court adjourn
the Initial Case Management Conference currently scheduled for March 18, 2020 for at least
sixty (60) days and reschedule it for the next available date on the Court’s calendar.

       Thank you for your attention to this matter.

                                              Respectfully submitted.
                                                      7

                                              Lisa Pearson

cc.    Robert B. Rosen, Esq.
       Hellring Lindeman Goldstein & Siegal LLP
       One Gateway Center
       Newark, NJ 07102-5323
       rbrosen@,hlgslaw.com
       (By Email)
    Honorable Gregory H. Woods
    March 2, 2020
    Page 3


            Martin W. Schiffmiller
            Kirschstein, Israel, Schiffmiller & Pieroni, PC
            425 Fifth Avenue - Fifth Floor
            Suite 501
            New York, NY 10016-2223
            mws@kirschsteinlaw.com
            (By Email)

            Sumit Shah, CEO
            Renaissance Jewelry New York, Inc.
            d/b/a Verigold Jewelry
            3 East 54th Street, Suite 603
            New York, NY 10022
            (By Overnight Mail)




Application granted. The initial pretrial conference scheduled for March 18, 2020 is adjourned to May 21, 2020 at
4:30 p.m. The joint status letter and proposed case management plan described in the Court’s December 17, 2019
order, Dkt. No. 18. are due no later than May 14, 2020.

Plaintiff is directed to serve a copy of this order on Defendants and to retain proof of service.

SO ORDERED.
Dated: March 3, 2020
New York, New York
                                                                    _____________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge




    16604649V. 1
